Title: To George Washington from Daniel Pilsbury, 23 December 1782
From: Pilsbury, Daniel
To: Washington, George


                        
                            Dear Genl
                            Boston 23d December 1782
                        
                        After serving my Country ever since the Commencement of Hostillities with Honor and Conduct—I flatter my self
                            your Excellency will over look & forgive my long absence as I have been Confined for Several Months with a Slow
                            and lingering sickness-- am Now upon the Mending hand; wish to serve my Countrey as I have hear to fore faithfully Done till
                            I was Confind by the Almighty hand of Providence. hope to recover my health by Spring so that I shall be able to Join my
                            regt & Doo my Country further service—it was my Sincere Desire ever to be in the service of my
                            Country—But My health will Not admit of Joining my regt at present. if it would I should be as antious to Come on as your
                            Excellency would wish to have me—if your Excellency Should think proper to Derrange me in this Arangement—I will leave it
                            firmly with your Excellency and Col. Tupper who will Consult you on the matter as I have wrote him upon the Subject—Capt.
                            Taylor will take my Company if it is your will and pleasure that he should exchange. I give my Consent for it--and wish you Dear Genl all happiness that Can attend so worthy a General-- from your Most Obedient & Most Humble Servant
                        
                            Daniel Pilsbury Colo.
                            6th Massts Regt
                        
                    